Order, Supreme Court, New York County (Eileen Bransten, J.), entered September 22, 2004, which granted defendants’ motion to dismiss the complaint as barred by the statute of limitations, unanimously affirmed, without costs.
Since the conduct, based on allegations of injuries resulting from physical therapy, “ constitute [d] medical treatment or b[ore] a substantial relationship to the rendition of medical treatment” (Bleiler v Bodnar, 65 NY2d 65, 72 [1985]; see also Levinson v Health S. Manhattan, 17 AD3d 247 [2005]), plaintiffs complaint sounded in malpractice and the action was properly dismissed as time-barred (CPLR 214-a). Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.